Citation Nr: 0630821	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1947.  He died in February 2003.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and September 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's death in February 2003 was caused by renal 
failure. 

2.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death or that the cause of death is 
otherwise related to service. 

3.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5102, 
5103, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.22, 3.102, 3.159 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability; and the 
effective date of any disability benefits.  The claimant must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and, in some cases, 
obtaining a medical opinion.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003, prior to 
the appealed from rating decisions, fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish an effective 
date for the claims on appeal.  Thereafter, the claims were 
readjudicated in the January 2004 statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the claims on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claims, and any questions as to the 
appropriate effective date to be assigned are moot. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
obtained and associated with the record the veteran's service 
medical records as well as all identified post-service 
records including his records and/or statements from Manor 
Care, Williamsport Hospital, Dr. Rosemary Weigan, Dr. R. 
Vasudevan, Samuel E. Schrack, D.O., Dr. F. Wolfson, the 
Wilkes-Barre VA Medical Center, Dr. Herbert Ecker, Dr. John 
E. Knight, and Geisinger Memorial Hospital.  There is no 
pertinent evidence which is not currently part of the claims 
files.   

The Board recognizes that a medical opinion as to the 
relationship between the veteran's death and his military 
service or already service connected disabilities was not 
obtained by VA.  In addition, in the August 2006 brief the 
claimant's representative asked for an independent medical 
examiner's (IME) opinion as to this question.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.901 (2006).  

As to the need for a medical opinion, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the appellant contends that the 
veteran's service connected disfigurement of the neck as a 
residual of treatment for carcinoma of the left antrum, 
limitation of motion of the neck, and loss of hard plate 
materially contributed to the renal failure that caused his 
death.  In the alternative, it is alleged that the veteran 
should have been service connected during his lifetime for 
heart and/or lung disabilities and that these disabilities 
materially contributed to the renal failure that caused his 
death.  As will be more fully explained below, the veteran's 
service medical records are silent for any complaints or 
clinical findings pertaining to heart or lung disabilities, 
there is no evidence that already service connected 
disabilities played any role in causing the veteran's death, 
and there is no evidence of heart or lung disabilities for 
decades following his separation from service.  For these 
reasons, the Board finds that a medical opinion is not 
necessary to decide the claim in that any such opinion could 
not establish a medical link between already service 
connected disabilities and the veteran's death or the 
existence of the claimed in-service injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).

As to the IME request, the evidence does not show and the 
appellant has not shown how the current appeal involves an 
issue of medical complexity or controversy.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.901.  Therefore, an IME opinion is not 
necessary.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994) 
(the necessity of obtaining an IME opinion is left to the 
discretion of the Board.).

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Cause of Death Claim

The appellant contends that the veteran's service connected 
disfigurement of the neck as a residual of treatment for 
carcinoma of the left antrum, limitation of motion of the 
neck, and/or loss of hard plate materially contributed to the 
renal failure that caused his death.  In the alternative, it 
is alleged that the veteran should have been service 
connected during his lifetime for heart and/or lung 
disabilities and that these disabilities materially 
contributed to the renal failure that caused his death.  It 
is requested that the claimant be afforded the benefit of the 
doubt. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In adjudicating these claims, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

In-service, while the veteran's medical records document one 
instance of problems breathing immediately following his 1945 
partial resection of the hard plate, that problem resolved 
upon reopening the wound in his neck and service medical 
records were thereafter negative for respiratory disorders.  
Service medical records were likewise negative for 
complaints, diagnoses, or treatment for kidney and/or heart 
disorders.  

Post-service, medical record dated from April 1948 to 
February 2003 show the veteran's complaints and/or treatment 
for a large number of disease processes that potentially 
affect the kidney, heart, and/or lungs including 
hypertension, Type II diabetes mellitus, anemia, severe 
ischemic cardiomyopathy, chronic obstructive pulmonary 
disease (COPD), atherosclerotic heart disease, coronary 
disease, carotid artery disease, carotid stenosis, terminal 
congestive cardiomyopathy, atrial fibrillation, congestive 
heart failure (CHF), peripheral vascular disease, esophageal 
stricture, chronic peptic ulcer syndrome, and stroke.  
However, the diagnoses of these disorders do not appear in 
the record until many decades after the veteran's January 
1947 separation from military service.  

In the months preceding the veteran death in February 2003, 
his medical records, including his terminal records from his 
hospice, made specific reference to the fact that he had end 
stage CHF and/or terminal COPD.  See records from 
Williamsport Hospital dated from December 2001 to November 
2002; and records from Manor Care dated from January 2003 to 
February 2003.  

The February 2003 certificate of death listed renal failure 
as the only cause of death.  

As to the appellant's claim that the veteran's service 
connected disabilities materially contributed to the renal 
failure that caused his death, the Board notes that the 
veteran was service connected at the time of his death for 
disfigurement of the neck as a residual of treatment for 
carcinoma of the left antrum rated as 50 percent disabling, 
limitation of motion of the neck rated as 30 percent 
disabling, and loss of hard plate rated as 30 percent 
disabling.  See rating decision dated in January 2001.  
However, the record is silent for any medical evidence that 
shows that any of these service connected disabilities played 
any role in his death.  See 38 C.F.R. § 3.312(c)(1).

As to the appellant's claim that heart and/or lung 
disabilities that caused the renal failure which led to the 
veteran's death are related to service, the Board notes that 
the evidence in its entirety, to include service medical 
records, post-service medical records dating back to April 
1948, terminal medical records, and the certificate of death, 
do not support the conclusion that any of the above diagnosed 
disorders, including the CHF and COPD, were caused and/or 
aggravated by military service or an already service 
connected disability.  See 38 C.F.R. §§ 3.303, 3.310 (2006); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder).  In fact, the evidence in 
its entirety does not support the conclusion that his death 
was a direct result of events other than a process brought on 
by nonservice-connected CHF and COPD.  

Moreover, given the length of time between the veteran's 1947 
separation from military service and first being diagnosed 
with the above disabilities many decades later, the Board 
finds that there is no continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).  Likewise, given this time, the presumptions 
found at 38 C.F.R. §§ 3.307 and 3.309 can not help the 
appellant.

Therefore, as the competent medical evidence fails to show 
that a service-connected disability caused or contributed to 
the veteran's death, there is no basis for service connection 
for the cause of the veteran's death.

The claim is denied.

In reaching the above conclusion, the Board has not 
overlooked the appellant's and her representative's written 
statements to the RO.  However, while lay witnesses are 
competent to describe what they see and experience, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
and her representative's statements addressing the origins of 
the disorders that caused the veteran's death are not 
probative evidence as to the issue on appeal.

In reaching the decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The DIC Claim (38 U.S.C.A. § 1318 (West 2002))

Initially, the Board notes that the stay on adjudication of 
most DIC claims under 38 U.S.C.A. § 1318 has been lifted.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II); 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
Accordingly, VA may adjudicate the current claim.

Next, the Board notes that prior to the veteran's death in 
February 2003, 38 C.F.R. § 3.22(a), the regulation 
implementing 38 U.S.C.A. § 1318, was amended effective 
January 21, 2000.  65 Fed. Reg. 3388 (Jan. 21, 2000).

Under the recently amended law, VA will pay DIC benefits to 
the surviving spouse of a deceased veteran who was in receipt 
of, or entitled to receive compensation, at the time of his 
death for a service-connected disability that was rated 
totally disabling if the disability was continuously rated 
totally disabling for a  period of 10 or more years 
immediately preceding death; was rated by the VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death; or if the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because: (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  Also, 
"rated by the VA as totally disabling" includes total 
disability rating based on unemployability.  38 C.F.R. 
§ 3.22(c).  Further, except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involving a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2006).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the Federal 
Circuit.  However, a discussion of the evolution of the 
handling of such claims is pertinent in the understanding why 
this claim must now be denied.

Under the older law, when interpreting 38 U.S.C.A. § 1318(b) 
and 38 C.F.R. § 3.22(a)(2), the United States Court of 
Appeals for Veterans Claims (Court) found that a surviving 
spouse can attempt to demonstrate that the veteran 
hypothetically would have been entitled to a different 
decision on a service connection claim, based on evidence in 
the claims folder or in VA custody prior to the veteran's 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In a later decision, the 
Court found that 38 C.F.R. § 3.22(a), as it existed, 
permitted a DIC award in a case where the veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period.  See Wingo v. West, 
11 Vet. App. 307 (1998).  In such cases, the claimant must 
set forth the alleged basis for the veteran's entitlement to 
a total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the  
adjudication of a claim or claims.  65 Fed. Reg. 3388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior  
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In NOVA I, the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim).  See NOVA I, 314 F.3d at 1381.

In NOVA II, after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime and without consideration of hypothetical  
entitlement for benefits raised for the first time after a 
veteran's death.

With the above criteria in mind, the Board notes that the 
veteran separated from military service in January 1947, was 
not a former prisoner of war, and his combined rating at the 
time of his death in February 2003 was 80 percent.  He had, 
however, been receiving a total disability evaluation based 
on individual unemployability since May 19, 2000.  Hence, for 
the appellant to be successful in her claim she must 
establish either entitlement to a combined 100 percent 
schedular rating for the 10 years prior to the veteran's 
demise, or entitlement to a total disability evaluation based 
on individual unemployability for the 10 years prior to his 
death.

While the appellant argues that the veteran "should have 
been" rated totally disabled for 10 years prior to his 
death, as reported above, the Federal Circuit in NOVA II 
affirmed VA's adoption of the provisions contained in 38 
C.F.R. § 3.22, preclude any "hypothetical look back," and 
hence, preclude a grant of the appeal under the theory of the 
case suggested by the appellant.  While the provisions of 38 
C.F.R. § 3.22 do not preclude the appellant from arguing that 
prior rating decisions were clearly and unmistakably 
erroneous, a claim of CUE has not been presented in this 
case.

Accordingly, given the fact that the veteran was not actually 
rated 100 percent disabled due to a service connected 
disorder for 10 years prior to his death, and given that a 
total disability evaluation based on individual 
unemployability was not actually in effect for 10 years prior 
to his death, only 21/2 years, entitlement to DIC under 
38 U.S.C.A. § 1318 is denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit). 

Lastly, the Board notes that the veteran died in February 
2003 and RO adjudicated the claim for DIC in September 2003.  
Moreover, while much of the evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred before receipt of her claim 
some took place after.  However, as discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  See NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

In sum, for the reasons stated above, the Board finds that 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


